 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8
 9       UNITED STATES OF AMERICA,                        Case No.: 2:18-cr-00216-APG-NJK
10                            Plaintiff,                   Order Setting Status Conference
11       v.                                                         (Docket No. 20)
12       ROBERT WAYNE LOTT,
13                           Defendant.
14            Pending before the Court is Defendant’s motion for status conference.1 Docket No. 20.
15 The Court hereby GRANTS the motion and sets a status conference for December 17, 2018, at
16 1:00 p.m., in Courtroom 3B. The United States is not required to be present in the courtroom.
17            IT IS SO ORDERED.
18            DATED: December 14, 2018.
19
20
21                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27   1
           The motion itself was filed sealed and ex parte. The Court will not discuss the substance
28 of the motion, but the setting of the status conference is not sealed.

                                                    1
